The facts stated in the case are equivalent to a finding that the six holes of bricks, including the hard and light-red, unseparated, were constructively delivered to the plaintiff with the right to retain the possession of the whole for a reasonable time, that he might select therefrom the hard bricks, and leave the light-red for the vendors. It was an executed sale as between the parties, and passed the title to the hard bricks to the plaintiff. Page v. Carpenter, 10 N.H. 77.
In the case of a sale of a part of an entire mass of goods, such as coal, brick, flour, and grain, if the purchaser is allowed to take possession of the whole for the purpose of enabling him to separate the part sold, the title to that part passes to the purchaser, and he may retain the whole until he has had a sufficient time and opportunity to separate and take the part belonging to him. Story on Sales 314, n. 3; Weld v. Cutter, 2 Gray 195, Damon v. Osborne, 1 Pick. 476.
Judgment on the verdict.